Citation Nr: 1727901	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 2011 for Dependents' Educational Assistance Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The claimant is the son of a 100 percent service connected veteran. The veteran was declared permanently and totally incapacitated as of April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).


      REMAND

The claimant, the Veteran's son, contends that he is entitled to an earlier effective date for his education benefits. For the reasons discussed below, the Board finds a remand necessary.

A child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays. 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041. Once a child is eligible, however, it does not necessarily mean that he will automatically receive monetary payments. 

To determine the beginning of monetary payments, 38 C.F.R. § 21.4131 must be consulted, which states that a monetary award for the entrance or reentrance of an educational institution will be determined by the later of: (A) the beginning date of eligibility; (B) one year before the date of claim as determined by 21.1029(b); (C) the date the educational institution certifies under paragraph (b) or (c) of this section; (D) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later. See 38 C.F.R. § 21.4131 (d)(1)(i)(A-D). 

Under certain circumstances, when determining the effective date of an award of Chapter 35 educational benefits, VA may consider an otherwise eligible person's application as having been filed on her eligibility date, if that eligibility date is more than one year before the date of the initial rating decision. 38 U.S.C.A. § 5113 (b)(1); see 38 C.F.R. § 21.4031. However, the claimant must elect an elective date within 60 days of notification of the right to elect the beginning date of the period of eligibility. 38 C.F.R. § 21.3041. The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the written notice. 38 C.F.R. § 21.3041 (i)(1).

By way of history, the claimant filed an application to open a claim for education benefits under Chapter 35 in April 2012. Pursuant to the application requirements, the Veteran submitted his educational transcripts; there is no evidence in the file as to when the educational institution certified, a necessary determination for the beginning of an award under 38 C.F.R. § 21.4131 (d) (1) (i) (C).

In June 2012, the RO sent the claimant a letter, asking him to choose a start date for his benefits; upon receipt, the claimant chose April 30, 2007. The claimant's one page choice is included in the file; the original document sent by the RO to the claimant is missing from the file. In August 2012, the RO awarded the claimant's Chapter 35 benefits at a rate of $936 a month, with an effective date of April 2, 2011, based upon 38 C.F.R. § 21.4131 (d) (1) (i) (B), determining the latest date possible for payments was one year before the claimant filed his claim. In the decision, the RO did not discuss how it arrived at the conclusion to go by subsection (B).

In January 2013, the claimant submitted a Notice of Disagreement (NOD), disagreeing with the effective date for his award of Chapter 35 benefits. The claimant explained that when his father attempted to apply for benefits in 2009, the "Huron County (Ohio) VA representative took it upon himself to falsely declare that [the claimant], a dependent of a disabled veteran, was not eligible for Chapter 35 benefits due to [his] age."  The claimant explained that because of the representative's claim, his father (the Veteran) stopped pursuing any additional benefits, and the claimant did not apply for Chapter 35 benefits. Three years later, the claimant stated, he researched Chapter 35 benefits, realized his eligibility, and filed an application.

The Veteran concluded his NOD by stressing that the only reason he did not file for Chapter 35 benefits in June 2009 was because of the Huron County VA representative's statement that he was not eligible for such benefits.

Applying the law to the facts of the case, the Board finds it impossible to properly adjudicate the claimant's situation due to the missing documents. As explained above, the correct date for the commencement of the claimant's award cannot be ascertained without the documents in the file pertaining to the claimant's educational institution certifying his transcripts. Moreover, the Board believes additional correspondence between the RO and the claimant are missing from the file, as evidenced by the lack of documentation from the RO concerning the claimant's choice for the beginning date of eligibility.

Accordingly, the case is REMANDED for the following action:

1. Include all documents from the Buffalo RO (and any other pertinent source) pertaining to the claimant's appeal for the commencement of education benefits in the Veteran's file.

2.  Ask the appellant to clarify if the Huron County, OH individual (referenced in his NOD and VA Form 9) that he spoke to was a VA employee, a county veterans service officer, or someone else.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


